DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Response to Amendment
The amendment filed 02/23/2021 has been entered. Claims 1-6, 8-26 and 28-30 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 02/23/2021, with respect to the rejections of claims 1, 9, 18, 24 and 29-30 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Imam et al. (US Pub. 2018/0174041) and in view of Daulani et al. (Precedence Constraint Task Scheduling for Multicore Multikernel Architecture).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. (US Pub. 2018/0174041) in view of Daulani et al. (Precedence Constraint Task Scheduling for Multicore Multikernel Architecture).
As per claim 1, Imam teaches a method comprising: 
reading a neural network description describing a plurality of logical cores [Figs 2 and 3A, paragraph 0026, “neuromorphic computing device 205 may be provided with a network 210 of multiple neural network cores ( e.g., 215) interconnected by an on-device network such that multiple different connections may be potentially defined between the cores … Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core … each neuromorphic core (e.g., 215) may concurrently implement (e.g., through time multiplexing of its processing resources) multiple (e.g., 1000+) distinct artificial neurons”; paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0042, “FIG. 3A is a simplified block diagram 300a illustrating a simple example neural network, including neurons 305, 310, 315, 320 connected by synapses. The synapses allow spike messages to be transmitted between the neurons. For instance, neuron 305 may receive spike messages generated by neurons 315, 320”; paragraph 0049, “Each neuron may correspond to a node in the network topology”]; 
paragraph 0025 in the specification of the Application recites “A logical core … may be defined as a node with a input (incoming) edges and n output (outgoing) edges.”
generating a schedule assigning the plurality of logical cores to a plurality of physical cores at a plurality of time slices [paragraph 0026, “neuromorphic computing device 205 may be provided with a network 210 of multiple neural network cores ( e.g., 215) interconnected by an on-device network such that multiple different connections may be potentially defined between the cores … Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core”; Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”]; and 
configuring the plurality of physical cores according to the assigned logical cores within each time slice [Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”; paragraph 0048, “Within a time step, every neuron implemented by the network of cores can adjust (e.g., in a time-multiplexed manner) its respective state variables”];
configuring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice [paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; where, paragraph 0049, “the neurons (e.g., 401-406) and synapses (e.g., 407, 408, etc.) may be configured (e.g., with spiking thresholds and synaptic weights) that initially allow any spike to cause a subsequent spike by the receiving neuron”; paragraph 0051, “the SNN may be configured to identify a correlation between a presynaptic spike and preceding postsynaptic spike and increase the weight of the correlated presynaptic spike that follows the postsynaptic spike to realize the STDP effect … For instance, neuron 406 may be activated causing the neuron 406 to send spikes on its outbound synapses (435, 440) to neurons 405 and 425 at time t=0. The spikes received at neurons 405 and 425 may cause neurons 405 and 425 to in turn send spikes on all of their outbound synapses (e.g., 445,450,455,460) at t=1 … the presynaptic spikes sent by neurons 405, 425 on synapses 445, 460 at t=1 followed the postsynaptic spike sent by neuron 406 at t=0, the STDP rule for this SNN has been satisfied for synapses 445, 460 and their respective weights may be increased (e.g., by a value Aw). The spike wave may continue at t=2, with neurons 404 and 430 responding to the spikes received from neurons 405 and 425 at t=1, with presynaptic spikes sent by neurons 404 and 430 at t=2 using synapses 465, 470 respectively … as the presynaptic spikes sent on synapses 465, 470 by neurons 404 and 430 at t=2 to neurons 405, 425 followed the post-synaptic spikes sent by neurons 405, 425 at t=1, the synaptic weights of synapses 465, 470 may likewise be adjusted based on the STDP learning rule, resulting in an SNN with the enhanced post-learning weights represented by diagram 480”].  
Imam does not explicitly teach
determining a plurality of precedence relationships among the plurality of logical cores;
based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores to a plurality of physical cores (emphasis added);
configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices (emphasis added).  
causing the plurality of logical cores to execute on the plurality of physical cores according to the generated schedule in an order consistent with the plurality of precedence relationships.
Daulani teaches
determining a plurality of precedence relationships among the plurality of logical cores [page 49, section i, check the precedence relation of the tasks; page 47, Fig. 2, 1st paragraph, “Precedence among tasks can be represented by Directed Acyclic Graph … Edges towards the vertex represents the precedence on the task”];
based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores to a plurality of physical cores [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation].
configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices [page 51, Fig. 7 disclose multiple physical cores (cores 1-3) are configured with seven tasks/events, each task/event is assigned to each time slice].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed.

Since Imam teaches each neuromorphic core may implement some number of neurons that share architectural resources of the neuromorphic core in a time-multiplexed manner, at each time step, a neuromorphic core may provide for the neurons to send spikes (0033, 0108), and Daulani teaches multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice (Fig. 7), therefore, the combination of Imam and Daulani read on the limitation “configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices”.
causing the plurality of logical cores to execute on the plurality of physical cores according to the generated schedule in an order consistent with the plurality of precedence relationships [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation … Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of determining a plurality of precedence relationships among the plurality of logical cores, and based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores, and configuring the plurality of physical cores according to the assigned logical cores of Daulani into the method of operating a neural network of Imam. Doing so would help improving average turnaround time and average waiting time has been decreased because of use of multi-core architecture (Daulani, page 53). 

As per claim 2, Imam and Daulani teach the method of claim 1.
Imam further teaches
based on the schedule, executing the plurality of logical cores of the neural network description on the plurality of physical cores [paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”].  

As per claim 3, Imam and Daulani teach the method of claim 1.
Imam further teaches
a plurality of directed edges among the plurality of logical cores [paragraph 0042, “FIG. 3A is a simplified block diagram 300a illustrating a simple example neural network, including neurons 305, 310, 315, 320 connected by synapses. The synapses allow spike messages to be transmitted between the neurons. For instance, neuron 305 may receive spike messages generated by neurons 315, 320”].

As per claim 4, Imam and Daulani teach the method of claim 3.
Daulani further teaches
generating a directed acyclic graph corresponding to the plurality of logical cores [page 47, Fig. 2, 1st paragraph, “Precedence among tasks can be represented by Directed Acyclic Graph … Edges towards the vertex represents the precedence on the task”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of generating a directed acyclic graph corresponding to the plurality of logical cores of Daulani into the method of operating a neural network of Imam. Doing so would help presenting the precedence on the tasks.

As per claim 5, Imam and Daulani teach the method of claim 1.
Daulani further teaches
the plurality of logical cores number more than the plurality of physical cores [page 51, Fig. 7 shows seven tasks allocate on two cores 1 and 2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the plurality of logical cores number more than the plurality of physical cores of Daulani into the method of operating a neural network of Akopyan. Doing so would help improving processor performance of concurrent applications.

As per claim 6, Imam and Daulani teach the method of claim 1.
Imam further teaches
the neural network description comprises neuron biases, neuron destinations, or synapse weights [paragraph 0045, “there are several other configurable parameters, including the time constant of individual dendritic compartment .tau..sub.s.sup.1,  . . ., .tau..sub.s.sup.s, a single .tau.sub.m, .theta., I.sup.bias for each neuron, and a configurable weight value w.sub.ij for each synapse from neuron j to i”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant Ts  bias current Ib:, firing potential threshold Ɵ, and synaptic weight Wij from neuron to neuron”].

As per claim 10, Imam and Daulani teach the method of claim 9.
Imam further teaches
reading a plurality of configuration parameters from an off-core memory [Fig. 2A-2C, paragraph 0027, “generate corresponding routing tables and populate local memory of individual neuromorphic cores (e.g., 215) with the specified parameters”; paragraph 0041, “Core memory may store the configured attributes of the soma and the state of the soma, the total accumulated potential at the soma, etc.”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant , bias current, firing potential threshold, and synaptic weight wij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network”; It can be understood that the parameters are read from the memory to configure the network]; 

As per claim 11, Imam and Daulani teach the method of claim 10.
Imam further teaches
the off-core memory is on a same chip as the neuromorphic core [Fig. 2C, paragraph 0033, “Each neuromorphic core 215 may additionally provide local memory in which a routing table may be stored and accessed for a neural network”]. 

As per claim 12, Imam and Daulani teach the method of claim 10.
Imam further teaches
the off-core memory is on a different chip than the neuromorphic core [paragraph 0078, “FIG. 13 shows a neuromorphic network 40 comprising multiple interconnected cores 1 in a scalable low power network, according to an embodiment of the invention. The network 40 may be implemented as a circuit chip”; Fig. 2C, paragraph 0033, “Each neuromorphic core 215 may additionally provide local memory”; Fig. 2A, paragraph 0027 shows memory 230 is located outside of network 210 of multiple neuromorphic cores 215]. 

As per claim 13, Imam and Daulani teach the method of claim 10.
Imam further teaches
the plurality of configuration parameters comprise neuron biases, neuron destinations, or synapse weights [paragraph 0045, “there are several other configurable parameters, including the time constant of individual dendritic compartment .tau..sub.s.sup.1,  . . ., .tau..sub.s.sup.s, a single .tau.sub.m, .theta., I.sup.bias for each neuron, and a configurable weight value w.sub.ij for each synapse from neuron j to i”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant Ts  bias current Ib:, firing potential threshold Ɵ, and synaptic weight Wij from neuron to neuron”].

As per claim 24, Imam teaches a computer program product for configuring a neural network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor [Fig. 2, processor 225] to cause the processor to perform a method comprising [Fig. 2, paragraph 0125, “a machine accessible storage medium having instructions stored thereon, where the instructions when executed on a machine, cause the machine to”]: 
reading a neural network description describing a plurality of logical cores [Figs 2 and 3A, paragraph 0026, “neuromorphic computing device 205 may be provided with a network 210 of multiple neural network cores ( e.g., 215) interconnected by an on-device network such that multiple different connections may be potentially defined between the cores … Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core … each neuromorphic core (e.g., 215) may concurrently implement (e.g., through time multiplexing of its processing resources) multiple (e.g., 1000+) distinct artificial neurons”; paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0042, “FIG. 3A is a simplified block diagram 300a illustrating a simple example neural network, including neurons 305, 310, 315, 320 connected by synapses. The synapses allow spike messages to be transmitted between the neurons. For instance, neuron 305 may receive spike messages generated by neurons 315, 320”; paragraph 0049, “Each neuron may correspond to a node in the network topology”]; 
paragraph 0025 in the specification of the Application recites “A logical core … may be defined as a node with a input (incoming) edges and n output (outgoing) edges.”
generating a schedule assigning the plurality of logical cores to a plurality of physical cores at a plurality of time slices [paragraph 0026, “neuromorphic computing device 205 may be provided with a network 210 of multiple neural network cores ( e.g., 215) interconnected by an on-device network such that multiple different connections may be potentially defined between the cores … Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core”; Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”]; and 
configuring the plurality of physical cores according to the assigned logical cores within each time slice [Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”; paragraph 0048, “Within a time step, every neuron implemented by the network of cores can adjust (e.g., in a time-multiplexed manner) its respective state variables”];
configuring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice [paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; where, paragraph 0049, “the neurons (e.g., 401-406) and synapses (e.g., 407, 408, etc.) may be configured (e.g., with spiking thresholds and synaptic weights) that initially allow any spike to cause a subsequent spike by the receiving neuron”; paragraph 0051, “the SNN may be configured to identify a correlation between a presynaptic spike and preceding postsynaptic spike and increase the weight of the correlated presynaptic spike that follows the postsynaptic spike to realize the STDP effect … For instance, neuron 406 may be activated causing the neuron 406 to send spikes on its outbound synapses (435, 440) to neurons 405 and 425 at time t=0. The spikes received at neurons 405 and 425 may cause neurons 405 and 425 to in turn send spikes on all of their outbound synapses (e.g., 445,450,455,460) at t=1 … the presynaptic spikes sent by neurons 405, 425 on synapses 445, 460 at t=1 followed the postsynaptic spike sent by neuron 406 at t=0, the STDP rule for this SNN has been satisfied for synapses 445, 460 and their respective weights may be increased (e.g., by a value Aw). The spike wave may continue at t=2, with neurons 404 and 430 responding to the spikes received from neurons 405 and 425 at t=1, with presynaptic spikes sent by neurons 404 and 430 at t=2 using synapses 465, 470 respectively … as the presynaptic spikes sent on synapses 465, 470 by neurons 404 and 430 at t=2 to neurons 405, 425 followed the post-synaptic spikes sent by neurons 405, 425 at t=1, the synaptic weights of synapses 465, 470 may likewise be adjusted based on the STDP learning rule, resulting in an SNN with the enhanced post-learning weights represented by diagram 480”].  
Imam does not explicitly teach
determining a plurality of precedence relationships among the plurality of logical cores;
based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores to a plurality of physical cores (emphasis added);
configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices (emphasis added).  
causing the plurality of logical cores to execute on the plurality of physical cores based on the schedule in an order consistent with the plurality of precedence relationships.
Daulani teaches
determining a plurality of precedence relationships among the plurality of logical cores [page 49, section i, check the precedence relation of the tasks; page 47, Fig. 2, 1st paragraph, “Precedence among tasks can be represented by Directed Acyclic Graph … Edges towards the vertex represents the precedence on the task”];
based on the plurality of precedence relationships, generating a schedule assigning the plurality of logical cores to a plurality of physical cores [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation].
configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices [page 51, Fig. 7 disclose multiple physical cores (cores 1-3) are configured with seven tasks/events, each task/event is assigned to each time slice].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed.
Since Imam teaches each neuromorphic core may implement some number of neurons that share architectural resources of the neuromorphic core in a time-multiplexed manner, at each time step, a neuromorphic core may provide for the neurons to send spikes (0033, 0108), and Daulani teaches multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice (Fig. 7), therefore, the combination of Imam and Daulani read on the limitation “configuring the plurality of physical cores according to the assigned logical cores within each time slice of the plurality of time slices”.
causing the plurality of logical cores to execute on the plurality of physical cores based on the schedule in an order consistent with the plurality of precedence relationships [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation … Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed].
claim 24 is rejected using the same rationale as claim 1.

As per claim 25, Imam and Daulani teach the computer program product of claim 24.
Daulani further teaches
the plurality of logical cores number more than the plurality of physical cores [page 51, Fig. 7 shows seven tasks allocate on two cores 1 and 2]. 
claim 25 is rejected using the same rationale as claim 5.

As per claim 26, Imam and Daulani teach the computer program product of claim 24.
Imam further teaches
the neural network description comprises neuron biases, neuron destinations, or synapse weights [paragraph 0045, “there are several other configurable parameters, including the time constant of individual dendritic compartment .tau..sub.s.sup.1,  . . ., .tau..sub.s.sup.s, a single .tau.sub.m, .theta., I.sup.bias for each neuron, and a configurable weight value w.sub.ij for each synapse from neuron j to i”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant Ts  bias current Ib:, firing potential threshold Ɵ, and synaptic weight Wij from neuron to neuron”].

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. in view of Daulani et al. and further in view of Dumitrescu et al. (US Pub. 2018/0107766).
As per claim 8, Imam and Daulani teach the method of claim 1.
Daulani further teaches
B4615115.8determining a plurality of identity relationships among the plurality of logical cores [page 50, Fig. 5 show a set of tasks with precedence relations; Fig. 6 shows the tasks are classified into class 1 and class 2], wherein 
generating the schedule comprises preferentially assigning … logical cores to the same physical core in consecutive time slices [pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations, classifications of tasks (including task ID, execution time, deadline …) and tasks allocation, respectively; Fig. 7 discloses multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice]. 
rejected using the same rationale as claim 5.
Imam and Daulani do not teach
generating the schedule comprises preferentially assigning identical logical cores to the same physical core (emphasis added).
Dumitrescu teaches 
generating the schedule comprises preferentially assigning identical logical cores to the same physical core [paragraph 0033, “the logical cores of the same physical core are generally functionally equivalent to one another … each logical core of the same physical core operates in the same or similar manner, and has the same or similar operational characteristics such as, for example, processing bandwidth, speed, resources, etc.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of assigning identical logical cores to the same physical core of Dumitrescu into the method of operating a neural network of Imam. Doing so would help eliminating redundant combinations, reducing the number of combinations to be tested and reducing the size of the LUT (Dumitrescu, 0034).

As per claim 28, Imam and Daulani teach the computer program product of claim 24.
Daulani further teaches
B4615115.8determining a plurality of identity relationships among the plurality of logical cores [page 50, Fig. 5 show a set of tasks with precedence relations; Fig. 6 shows the tasks are classified into class 1 and class 2], wherein 
generating the schedule comprises preferentially assigning … logical cores to the same physical core in consecutive time slices [pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations, classifications of tasks (including task ID, execution time, deadline …) and tasks allocation, respectively; Fig. 7 discloses multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice]. 
rejected using the same rationale as claim 5.
Imam and Daulani do not teach
generating the schedule comprises preferentially assigning identical logical cores to the same physical core (emphasis added).
Dumitrescu teaches 
generating the schedule comprises preferentially assigning identical logical cores to the same physical core [paragraph 0033, “the logical cores of the same physical core are generally functionally equivalent to one another … each logical core of the same physical core operates in the same or similar manner, and has the same or similar operational characteristics such as, for example, processing bandwidth, speed, resources, etc.”].
claim 28 is rejected using the same rationale as claim 8.

Claims 9, 14-15, 18-21 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. in view of Daulani et al. and further in view of Akopyan et al. (US Pub. 2013/0073497).
As per claim 9, Imam teaches a method comprising: 
reconfiguring a neuromorphic core, according to a schedule assigning a plurality of logical cores to the neuromorphic core [Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”];
receiving a plurality of inputs to the neuromorphic core [paragraph 0033, “accept input spike messages generated by other neurons on other neuromorphic cores and an output interface 270 to send spike messages to other neuromorphic cores over the mesh network”; paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network”]; 
substantially concurrently to receiving the plurality of inputs [receiving spikes], computing a first plurality of outputs of a neuromorphic core at a first time slice of the plurality of time slices [paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network and applies them to the appropriate destination dendrite compartments at the appropriate future times, and an output soma process (e.g., 285) that receives each dendrite compartment's accumulated neurotransmitter amounts for the current time and evolves each dendrite and soma's membrane potential state, generating outgoing spike messages at the appropriate times (e.g., when a threshold potential of the soma has been reached)”]; 
reconfiguring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice [paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; where, paragraph 0049, “the neurons (e.g., 401-406) and synapses (e.g., 407, 408, etc.) may be configured (e.g., with spiking thresholds and synaptic weights) that initially allow any spike to cause a subsequent spike by the receiving neuron”; paragraph 0051, “the SNN may be configured to identify a correlation between a presynaptic spike and preceding postsynaptic spike and increase the weight of the correlated presynaptic spike that follows the postsynaptic spike to realize the STDP effect … For instance, neuron 406 may be activated causing the neuron 406 to send spikes on its outbound synapses (435, 440) to neurons 405 and 425 at time t=0. The spikes received at neurons 405 and 425 may cause neurons 405 and 425 to in turn send spikes on all of their outbound synapses (e.g., 445,450,455,460) at t=1 … the presynaptic spikes sent by neurons 405, 425 on synapses 445, 460 at t=1 followed the postsynaptic spike sent by neuron 406 at t=0, the STDP rule for this SNN has been satisfied for synapses 445, 460 and their respective weights may be increased (e.g., by a value Aw). The spike wave may continue at t=2, with neurons 404 and 430 responding to the spikes received from neurons 405 and 425 at t=1, with presynaptic spikes sent by neurons 404 and 430 at t=2 using synapses 465, 470 respectively … as the presynaptic spikes sent on synapses 465, 470 by neurons 404 and 430 at t=2 to neurons 405, 425 followed the post-synaptic spikes sent by neurons 405, 425 at t=1, the synaptic weights of synapses 465, 470 may likewise be adjusted based on the STDP learning rule, resulting in an SNN with the enhanced post-learning weights represented by diagram 480”].  
Imam does not explicitly teach
reconfiguring a neuromorphic core, according to a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices (emphasis added);
causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships; 
substantially concurrently to the computing, sending a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices, the second time slice preceding the first time slice.
Daulani teaches
reconfiguring a neuromorphic core, according to a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices [page 51, Fig. 7 disclose multiple physical cores (cores 1-3) are configured with seven tasks/events, each task/event is assigned to each time slice].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed.

Since Imam teaches each neuromorphic core may implement some number of neurons that share architectural resources of the neuromorphic core in a time-multiplexed manner, at each time step, a neuromorphic core may provide for the neurons to send spikes (0033, 0108), and Daulani teaches multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice (Fig. 7), therefore, the combination of Imam and Daulani read on the claim limitation.
causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation … Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed].
same rationale as claim 1.
Imam and Daulani do not explicitly teach
substantially concurrently to the computing, sending a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices, the second time slice preceding the first time slice.
Akopyan teaches
substantially concurrently to the computing, sending a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2)], the second time slice preceding the first time slice [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2) … Neurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., I(t-1))”; paragraph 0034, “neurons will "fire" (transmit a pulse) in response to the inputs they receive from axonal input connections exceeding a threshold”; paragraph 0066, “Neurons can perform their spike computation at the start of a time step or they can perform it continuously, spiking whenever their input drives them above a threshold”; It can be understood that at t-2, input is received and neuron performed its spike computation, and then at t-1, more input is received, then neuron will fire (spiking the t-2 computation/output) in response to the input it receives exceeding a threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of sending a second plurality of outputs of the neuromorphic core of Akopyan into the method of operating a neural network of Imam. Doing so would help the network cores to communicate with each other via spike messages sent from core to core.

As per claim 14, Imam, Daulani and Akpyan teach the method of claim 9.
Akopyan further teaches
the second plurality of outputs is sent via an inter-core network [Fig. 18, paragraph 0106 discloses “an example neuromorphic network 80 comprising cores arranged in a 3x3 array”, wherein a spike event generated by a neuron is routed from that neuron to an axon in other core via an inter-core; Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2) … Neurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., I(t-1))”; paragraph 0034, “neurons will "fire" (transmit a pulse) in response to the inputs they receive from axonal input connections exceeding a threshold”; paragraph 0066, “Neurons can perform their spike computation at the start of a time step or they can perform it continuously, spiking whenever their input drives them above a threshold”; It can be understood that at t-2, input is received and neuron performed its spike computation, and then at t-1, more input is received, then neuron will fire (spiking the t-2 computation/output) via an inter-core in response to the input it receives exceeding a threshold].
claim 14 is rejected using the same rationale as claim 9.

As per claim 15, Imam, Daulani and Akpyan teach the method of claim 9.
Akopyan further teaches
the plurality of inputs is received via an inter-core network [Fig. 18, paragraph 0106, “an example neuromorphic network 80 comprising cores arranged in a 3x3 array”, wherein a spike event generated by a neuron is routed from that neuron to an axon in other core via an inter-core; for example, “ Fig. 18 illustrates an example wherein a spike event generated by a neuron in the core (0,0) (output from a neuron) is routed from that neuron to an axon in the core (2,1) (input to an axon), as shown by the dashed lines. Specifically, the event traverses two cores horizontally (i.e., from core (0,0) to core (1,0) and onto core (2, 0)) and one core vertically (i.e., from core (2,0) to core (2, 1))”];
writing the plurality of inputs to an axon buffer of the neuromorphic core [paragraph 0043, “Axon buffer incoming spikes”].

As per claim 18, Imam teaches a system comprising: 
a reconfigurable neuromorphic core comprising a plurality of axons and a plurality of neurons [Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”];
an off-core memory coupled to the neuromorphic core [Fig. 2C]; and 
an inter-core network coupled to the neuromorphic core [Fig. 2A-C], the reconfigurable neuromorphic core operable to: B4466132.14 FH5242807.2ARC920160063US1 IBI-08001 
read a plurality of configuration parameters from the off core memory [Fig. 2A-2C, paragraph 0027, “generate corresponding routing tables and populate local memory of individual neuromorphic cores (e.g., 215) with the specified parameters”; paragraph 0041, “Core memory may store the configured attributes of the soma and the state of the soma, the total accumulated potential at the soma, etc.”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant , bias current, firing potential threshold, and synaptic weight wij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network”; It can be understood that the parameters are read from the memory to configure the network], the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core [paragraph 0026, “neuromorphic computing device 205 may be provided with a network 210 of multiple neural network cores ( e.g., 215) interconnected by an on-device network such that multiple different connections may be potentially defined between the cores … Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core”; Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”]; 
reconfigure according to the plurality of configuration parameters [Fig. 2A-2C, paragraph 0027, “The multi-core architecture of the neuromorphic computing device may enable any one of a variety of different neural networks to be implemented using the device 205. For instance, in one example, the neuromorphic computing device may include a programming interface 235 to accept data defining a particular network topology, including the number of neurons to implement in the neural networks, the synapses used to interconnect the neurons, the respective synaptic weights of the synapses, individual parameters of the neurons to be implemented on the neuromorphic computing device, among other configurable attributes. The programming interface 235 may take the input of the programmer to prompt the creation of the various neurons on the neuromorphic cores of the neuromorphic computing device 205 and generate corresponding routing tables and populate local memory of individual neuromorphic cores (e.g., 215) with the specified parameters to implement a corresponding, customized network of artificial neurons implemented by the neuromorphic cores”; paragraph 0041, “Core memory may store the configured attributes of the soma and the state of the soma, the total accumulated potential at the soma, etc.”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant , bias current, firing potential threshold, and synaptic weight wij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network”];  
receive a plurality of inputs [paragraph 0033, “accept input spike messages generated by other neurons on other neuromorphic cores and an output interface 270 to send spike messages to other neuromorphic cores over the mesh network”; paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network”]; 
substantially concurrently to receiving the plurality of inputs [receiving spikes], compute a first plurality of outputs at a first time slice of the plurality of time slices [paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network and applies them to the appropriate destination dendrite compartments at the appropriate future times, and an output soma process (e.g., 285) that receives each dendrite compartment's accumulated neurotransmitter amounts for the current time and evolves each dendrite and soma's membrane potential state, generating outgoing spike messages at the appropriate times (e.g., when a threshold potential of the soma has been reached)”];
and wherein configuring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice [paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; where, paragraph 0049, “the neurons (e.g., 401-406) and synapses (e.g., 407, 408, etc.) may be configured (e.g., with spiking thresholds and synaptic weights) that initially allow any spike to cause a subsequent spike by the receiving neuron”; paragraph 0051, “the SNN may be configured to identify a correlation between a presynaptic spike and preceding postsynaptic spike and increase the weight of the correlated presynaptic spike that follows the postsynaptic spike to realize the STDP effect … For instance, neuron 406 may be activated causing the neuron 406 to send spikes on its outbound synapses (435, 440) to neurons 405 and 425 at time t=0. The spikes received at neurons 405 and 425 may cause neurons 405 and 425 to in turn send spikes on all of their outbound synapses (e.g., 445,450,455,460) at t=1 … the presynaptic spikes sent by neurons 405, 425 on synapses 445, 460 at t=1 followed the postsynaptic spike sent by neuron 406 at t=0, the STDP rule for this SNN has been satisfied for synapses 445, 460 and their respective weights may be increased (e.g., by a value Aw). The spike wave may continue at t=2, with neurons 404 and 430 responding to the spikes received from neurons 405 and 425 at t=1, with presynaptic spikes sent by neurons 404 and 430 at t=2 using synapses 465, 470 respectively … as the presynaptic spikes sent on synapses 465, 470 by neurons 404 and 430 at t=2 to neurons 405, 425 followed the post-synaptic spikes sent by neurons 405, 425 at t=1, the synaptic weights of synapses 465, 470 may likewise be adjusted based on the STDP learning rule, resulting in an SNN with the enhanced post-learning weights represented by diagram 480”].  
Imam does not explicitly teach
an axon buffer coupled to the plurality of axons; 
the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices (emphasis added);
causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships; 
substantially concurrently to the computing, send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice.
Daulani teaches
 the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices [page 51, Fig. 7 disclose multiple physical cores (cores 1-3) are configured with seven tasks/events, each task/event is assigned to each time slice].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed.

Since Imam teaches each neuromorphic core may implement some number of neurons that share architectural resources of the neuromorphic core in a time-multiplexed manner, at each time step, a neuromorphic core may provide for the neurons to send spikes (0033, 0108), and Daulani teaches multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice (Fig. 7), therefore, the combination of Imam and Daulani read on the claim limitation.
causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation … Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed].
same rationale as claim 1.
Imam and Daulani do not explicitly teach
an axon buffer coupled to the plurality of axons; 
substantially concurrently to the computing, send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice.
Akopyan teaches
an axon buffer coupled to the plurality of axons [paragraph 0066, “An axon requires buffering using a buffering circuit ( such as memory), such that it can hold events from two time steps”; paragraph 0043, “Axons buffer incoming spikes then drive the crossbar 12 to drive neurons”]; 
substantially concurrently to the computing, send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2)], the second time slice preceding the first time slice [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2) … Neurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., I(t-1))”; paragraph 0034, “neurons will "fire" (transmit a pulse) in response to the inputs they receive from axonal input connections exceeding a threshold”; paragraph 0066, “Neurons can perform their spike computation at the start of a time step or they can perform it continuously, spiking whenever their input drives them above a threshold”; It can be understood that at t-2, input is received and neuron performed its spike computation, and then at t-1, more input is received, then neuron will fire (spiking the t-2 computation/output) in response to the input it receives exceeding a threshold].
claim 18 is rejected using the same rationale as claim 1.

As per claim 19, Imam, Daulani and Akpyan teach the system of claim 18.
Imam further teaches
the plurality of configuration parameters comprise neuron biases, neuron destinations, or synapse weights [paragraph 0045, “there are several other configurable parameters, including the time constant of individual dendritic compartment .tau..sub.s.sup.1,  . . ., .tau..sub.s.sup.s, a single .tau.sub.m, .theta., I.sup.bias for each neuron, and a configurable weight value w.sub.ij for each synapse from neuron j to i”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant Ts  bias current Ib:, firing potential threshold Ɵ, and synaptic weight Wij from neuron to neuron”]. 

As per claim 20, Imam, Daulani and Akpyan teach the system of claim 18.
Akopyan further teaches
send the second plurality of outputs via the inter-core network [Fig. 18, paragraph 0106 discloses “an example neuromorphic network 80 comprising cores arranged in a 3x3 array”, wherein a spike event generated by a neuron is routed from that neuron to an axon in other core via an inter-core; Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2) … Neurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., I(t-1))”; paragraph 0034, “neurons will "fire" (transmit a pulse) in response to the inputs they receive from axonal input connections exceeding a threshold”; paragraph 0066, “Neurons can perform their spike computation at the start of a time step or they can perform it continuously, spiking whenever their input drives them above a threshold”; It can be understood that at t-2, input is received and neuron performed its spike computation, and then at t-1, more input is received, then neuron will fire (spiking the t-2 computation/output) via an inter-core in response to the input it receives exceeding a threshold].
claim 20 is rejected using the same rationale as claim 1.

As per claim 21, Imam, Daulani and Akpyan teach the system of claim 18.
Akopyan further teaches
receive the plurality of inputs via an inter-core network [Fig. 18, paragraph 0106, “an example neuromorphic network 80 comprising cores arranged in a 3x3 array”, wherein a spike event generated by a neuron is routed from that neuron to an axon in other core via an inter-core; for example, “ Fig. 18 illustrates an example wherein a spike event generated by a neuron in the core (0,0) (output from a neuron) is routed from that neuron to an axon in the core (2,1) (input to an axon), as shown by the dashed lines. Specifically, the event traverses two cores horizontally (i.e., from core (0,0) to core (1,0) and onto core (2, 0)) and one core vertically (i.e., from core (2,0) to core (2, 1))”], and wherein the neuromorphic core is operable to write the plurality of inputs to the axon buffer [paragraph 0043, “Axon buffer incoming spikes”]. 
claim 21 is rejected using the same rationale as claim 1.

As per claim 29, Imam teaches a system comprising: 
a reconfigurable neuromorphic core comprising a plurality of axons and a plurality of neurons [Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”];
an off-core memory coupled to the neuromorphic core [Fig. 2C]; and 
an inter-core network coupled to the neuromorphic core [Fig. 2A-C], the reconfigurable neuromorphic core operable to: B4466132.14 FH5242807.2ARC920160063US1 IBI-08001 
read a plurality of configuration parameters from the off core memory [Fig. 2A-2C, paragraph 0027, “generate corresponding routing tables and populate local memory of individual neuromorphic cores (e.g., 215) with the specified parameters”; paragraph 0041, “Core memory may store the configured attributes of the soma and the state of the soma, the total accumulated potential at the soma, etc.”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant , bias current, firing potential threshold, and synaptic weight wij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network”; It can be understood that the parameters are read from the memory to configure the network], the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core [paragraph 0026, “neuromorphic computing device 205 may be provided with a network 210 of multiple neural network cores ( e.g., 215) interconnected by an on-device network such that multiple different connections may be potentially defined between the cores … Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core”; Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”];  
reconfigure according to the plurality of configuration parameters [Fig. 2A-2C, paragraph 0027, “The multi-core architecture of the neuromorphic computing device may enable any one of a variety of different neural networks to be implemented using the device 205. For instance, in one example, the neuromorphic computing device may include a programming interface 235 to accept data defining a particular network topology, including the number of neurons to implement in the neural networks, the synapses used to interconnect the neurons, the respective synaptic weights of the synapses, individual parameters of the neurons to be implemented on the neuromorphic computing device, among other configurable attributes. The programming interface 235 may take the input of the programmer to prompt the creation of the various neurons on the neuromorphic cores of the neuromorphic computing device 205 and generate corresponding routing tables and populate local memory of individual neuromorphic cores (e.g., 215) with the specified parameters to implement a corresponding, customized network of artificial neurons implemented by the neuromorphic cores”; paragraph 0041, “Core memory may store the configured attributes of the soma and the state of the soma, the total accumulated potential at the soma, etc.”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant , bias current, firing potential threshold, and synaptic weight wij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network”];
receive a plurality of inputs [paragraph 0033, “accept input spike messages generated by other neurons on other neuromorphic cores and an output interface 270 to send spike messages to other neuromorphic cores over the mesh network”; paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network”]; 
compute a first plurality of outputs at a first time slice of the plurality of time slices [paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network and applies them to the appropriate destination dendrite compartments at the appropriate future times, and an output soma process (e.g., 285) that receives each dendrite compartment's accumulated neurotransmitter amounts for the current time and evolves each dendrite and soma's membrane potential state, generating outgoing spike messages at the appropriate times (e.g., when a threshold potential of the soma has been reached)”]; 
wherein the plurality of logical cores are scheduled for computation on the neuromorphic core repeatedly and are processed in a loop [paragraph 0039, “As the implementation of multiple neurons on a single neuromorphic core may be time-multiplexed, a time step may be defined in which all spikes involving the multiple neurons may be processed and considered using the shared resources of a corresponding core. As each core finishes servicing its neurons for a respective time step”; paragraph 0108, “a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step … a first one of multiple neurons concurrently implemented by the core may first send any spikes it is to send. Inputs (e.g., provided to the neuron as part of an input vector or as a spike message from another connected neuron) may then be received 1380 and processed. For instance, during a time step n=O, an input may be received 1380 at the first neuron and the corresponding neuromorphic core may determine 1382 (e.g., from previously received spikes, based on parameters configured for the first neuron) whether spikes are to be sent by the first neuron in response to inputs received during time step n=0 (e.g., if the firing potential threshold of the neuron has increased and been met during the time step). The core may then use time multiplexing to tum to another, second one of the neurons implemented by the core during the same time step n=O (i.e., but in another portion of the time step), process 1384 any inputs (e.g., external input currents or spike messages from other neurons in the SNN) and determine whether any such inputs caused the potential of the neuron to meet or exceed its firing threshold (and cause a spike to be sent ( either in the same or an immediately subsequent time step, depending on the configuration of the SNN)). The core can continue dividing the time step and time multiplexing its processing resources until all of the neurons it implements in the SNN have been processed”].  
Imam does not explicitly teach
an axon buffer coupled to the plurality of axons; 
the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices (emphasis added);
send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice, therebyB4466132.17 FH5242807.2ARC920160063US1IBI-08001causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships.
Daulani teaches
 the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices [page 51, Fig. 7 disclose multiple physical cores (cores 1-3) are configured with seven tasks/events, each task/event is assigned to each time slice].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed.

Since Imam teaches each neuromorphic core may implement some number of neurons that share architectural resources of the neuromorphic core in a time-multiplexed manner, at each time step, a neuromorphic core may provide for the neurons to send spikes (0033, 0108), and Daulani teaches multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice (Fig. 7), therefore, the combination of Imam and Daulani read on the claim limitation.
causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation … Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed].
same rationale as claim 1.
Imam and Daulani do not explicitly teach
an axon buffer coupled to the plurality of axons; 
send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice.
Akopyan teaches
an axon buffer coupled to the plurality of axons [paragraph 0066, “An axon requires buffering using a buffering circuit ( such as memory), such that it can hold events from two time steps”; paragraph 0043, “Axons buffer incoming spikes then drive the crossbar 12 to drive neurons”]; 
send outputs generated at a second time slice of the plurality of time slices via the inter-core network, the second time slice preceding the first time slice [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2)], the second time slice preceding the first time slice [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2) … Neurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., I(t-1))”; paragraph 0034, “neurons will "fire" (transmit a pulse) in response to the inputs they receive from axonal input connections exceeding a threshold”; paragraph 0066, “Neurons can perform their spike computation at the start of a time step or they can perform it continuously, spiking whenever their input drives them above a threshold”; It can be understood that at t-2, input is received and neuron performed its spike computation, and then at t-1, more input is received, then neuron will fire (spiking the t-2 computation/output) in response to the input it receives exceeding a threshold].
claim 29 is rejected using the same rationale as claim 1.

As per claim 30, Imam teaches a method comprising: 
read a plurality of configuration parameters from the off core memory [Fig. 2A-2C, paragraph 0027, “generate corresponding routing tables and populate local memory of individual neuromorphic cores (e.g., 215) with the specified parameters”; paragraph 0041, “Core memory may store the configured attributes of the soma and the state of the soma, the total accumulated potential at the soma, etc.”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant , bias current, firing potential threshold, and synaptic weight wij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network”; It can be understood that the parameters are read from the memory to configure the network], the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core [paragraph 0026, “neuromorphic computing device 205 may be provided with a network 210 of multiple neural network cores ( e.g., 215) interconnected by an on-device network such that multiple different connections may be potentially defined between the cores … Each core (e.g., 215) may possess processing and memory resources and logic to implement some number of primitive nonlinear temporal computing elements to implement one or more neurons using the neuromorphic core”; Figs 2-3, paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; paragraph 0108, “to begin a time step, a neuromorphic core may provide for the neurons to send spikes that are to be sent … a time synchronization barrier process may be utilized by the neuromorphic computing device to guarantee that all spikes scheduled in the previous time step have been delivered before moving to the next time step”]; 
reconfigure according to the plurality of configuration parameters [Fig. 2A-2C, paragraph 0027, “The multi-core architecture of the neuromorphic computing device may enable any one of a variety of different neural networks to be implemented using the device 205. For instance, in one example, the neuromorphic computing device may include a programming interface 235 to accept data defining a particular network topology, including the number of neurons to implement in the neural networks, the synapses used to interconnect the neurons, the respective synaptic weights of the synapses, individual parameters of the neurons to be implemented on the neuromorphic computing device, among other configurable attributes. The programming interface 235 may take the input of the programmer to prompt the creation of the various neurons on the neuromorphic cores of the neuromorphic computing device 205 and generate corresponding routing tables and populate local memory of individual neuromorphic cores (e.g., 215) with the specified parameters to implement a corresponding, customized network of artificial neurons implemented by the neuromorphic cores”; paragraph 0041, “Core memory may store the configured attributes of the soma and the state of the soma, the total accumulated potential at the soma, etc.”; paragraph 0047, “neuron parameters may include such examples as a synaptic decay time constant , bias current, firing potential threshold, and synaptic weight wij from neuron to neuron (i.e., from neuron j to neuron i). These parameters may be set by a programmer of the neural network, for instance, to configure the network to model a real network”];  
receiving a plurality of inputs to the neuromorphic core [paragraph 0033, “accept input spike messages generated by other neurons on other neuromorphic cores and an output interface 270 to send spike messages to other neuromorphic cores over the mesh network”; paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network”]; 
computing a first plurality of outputs of the neuromorphic core at a first time slice of the plurality of time slices [paragraph 0040, “Each neuromorphic core (e.g., 215) may provide two loosely coupled asynchronous processes: an input dendrite process (e.g., 280) that receives spikes from the network and applies them to the appropriate destination dendrite compartments at the appropriate future times, and an output soma process (e.g., 285) that receives each dendrite compartment's accumulated neurotransmitter amounts for the current time and evolves each dendrite and soma's membrane potential state, generating outgoing spike messages at the appropriate times (e.g., when a threshold potential of the soma has been reached)”];
and wherein configuring the plurality of physical cores comprises reconfiguring synaptic weights of the physical cores at each time slice [paragraph 0033, “a single neuromorphic core may implement some number of neurons (e.g. 1024) that share architectural resources of the neuromorphic core in a time-multiplexed manner”; where, paragraph 0049, “the neurons (e.g., 401-406) and synapses (e.g., 407, 408, etc.) may be configured (e.g., with spiking thresholds and synaptic weights) that initially allow any spike to cause a subsequent spike by the receiving neuron”; paragraph 0051, “the SNN may be configured to identify a correlation between a presynaptic spike and preceding postsynaptic spike and increase the weight of the correlated presynaptic spike that follows the postsynaptic spike to realize the STDP effect … For instance, neuron 406 may be activated causing the neuron 406 to send spikes on its outbound synapses (435, 440) to neurons 405 and 425 at time t=0. The spikes received at neurons 405 and 425 may cause neurons 405 and 425 to in turn send spikes on all of their outbound synapses (e.g., 445,450,455,460) at t=1 … the presynaptic spikes sent by neurons 405, 425 on synapses 445, 460 at t=1 followed the postsynaptic spike sent by neuron 406 at t=0, the STDP rule for this SNN has been satisfied for synapses 445, 460 and their respective weights may be increased (e.g., by a value Aw). The spike wave may continue at t=2, with neurons 404 and 430 responding to the spikes received from neurons 405 and 425 at t=1, with presynaptic spikes sent by neurons 404 and 430 at t=2 using synapses 465, 470 respectively … as the presynaptic spikes sent on synapses 465, 470 by neurons 404 and 430 at t=2 to neurons 405, 425 followed the post-synaptic spikes sent by neurons 405, 425 at t=1, the synaptic weights of synapses 465, 470 may likewise be adjusted based on the STDP learning rule, resulting in an SNN with the enhanced post-learning weights represented by diagram 480”].  
Imam does not explicitly teach
the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices (emphasis added);
causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships; 
sending via an inter-core network a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices, the second time slice preceding the first time slice.
Daulani teaches
 the plurality of configuration parameters corresponding to a logical core selected from a schedule assigning a plurality of logical cores to the neuromorphic core at a plurality of time slices [page 51, Fig. 7 disclose multiple physical cores (cores 1-3) are configured with seven tasks/events, each task/event is assigned to each time slice].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed.

Since Imam teaches each neuromorphic core may implement some number of neurons that share architectural resources of the neuromorphic core in a time-multiplexed manner, at each time step, a neuromorphic core may provide for the neurons to send spikes (0033, 0108), and Daulani teaches multiple physical cores are configured with multiple tasks/events, each task/event is assigned to each time slice (Fig. 7), therefore, the combination of Imam and Daulani read on the claim limitation.
causing the plurality of logical cores to execute on the neuromorphic core according to the schedule in an order consistent with the plurality of precedence relationships [page 47, 1st paragraph, “Respecting precedence constraints among task set refers to successor tasks cannot be executed until and unless their preceded tasks have been executed; pages 50-51, Figs. 5-7 shows task set 1 along with the precedence relations and tasks allocation … Fig. 7 shows task allocation for case study 1 which have task set comprising seven tasks. Each task is allocated to processing unit according to scheduling strategy. Task is allocated in non-preemptive manner to processing unit for the time units needed to get task executed].
same rationale as claim 1.
Imam and Daulani do not explicitly teach
sending via an inter-core network a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices, the second time slice preceding the first time slice.
Akopyan teaches
sending via an inter-core network a second plurality of outputs of the neuromorphic core, the second plurality of outputs being generated at a second time slice of the plurality of time slices, the second time slice preceding the first time slice [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2)], the second time slice preceding the first time slice [Fig. 8, paragraph 0068, “Vector of firing from 2 clock steps ago is F(t-2) … Neurons in the core 1 compute their spikes at time t, based on the inputs from t-1 (i.e., I(t-1))”; paragraph 0034, “neurons will "fire" (transmit a pulse) in response to the inputs they receive from axonal input connections exceeding a threshold”; paragraph 0066, “Neurons can perform their spike computation at the start of a time step or they can perform it continuously, spiking whenever their input drives them above a threshold”; It can be understood that at t-2, input is received and neuron performed its spike computation, and then at t-1, more input is received, then neuron will fire (spiking the t-2 computation/output) in response to the input it receives exceeding a threshold].
claim 30 is rejected using the same rationale as claim 1.

Claims 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Imam et al. in view of Daulani et al. in view of Akopyan et al. and further in view of Alvarez-Icaza Rivera et al. (US Pub. 2015/0324684).
As per claim 16, Imam, Daulani and Akpyan teach the method of claim 9.
Imam, Daulani and Akpyan do not explicitly teach
the plurality of inputs is read from an off core memory. 
Alvarez-Icaza Rivera teaches
the plurality of inputs is read from an off core memory [paragraph 0044, “FIG. 2B illustrates an example scheduler delay buffer 105 for a core circuit 10 ... Each incoming firing event targeting an axon 15 of the core circuit 10 is decoded and temporarily held in the scheduler delay buffer 105”; paragraph 0045, “The scheduler delay buffer 105 comprises a dual port memory 104 for maintaining one or more decoded incoming firing events”;  paragraph 0048, “During time step t, a time delayed axon input vector x.sub.d is read from the dual port memory 104. Each element of the time delayed axon input vector X.sub.d is an element of an axon input vector received, via the write port 104W, during an earlier time step”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the plurality of inputs is read from an off core memory of Alvarez-Icaza Rivera into the method of operating a neural network of Akopyan. Doing so would help improving performance by allowing computation and communication to run in parallel.

As per claim 17, Imam, Daulani and Akpyan teach the method of claim 9.
Akopyan teaches
[paragraph 0066, “An axon requires buffering using a buffering circuit ( such as memory), such that it can hold events from two time steps”; paragraph 0043, “Axons buffer incoming spikes then drive the crossbar 12 to drive neurons”].
Imam, Daulani and Akpyan do not explicitly teach
the plurality of inputs is read from an axon buffer coupled to the neuromorphic core. 
Alvarez-Icaza Rivera teaches
the plurality of inputs is read from an axon buffer coupled to the neuromorphic core [paragraph 0044, “FIG. 2B illustrates an example scheduler delay buffer 105 for a core circuit 10 ... Each incoming firing event targeting an axon 15 of the core circuit 10 is decoded and temporarily held in the scheduler delay buffer 105”; paragraph 0045, “The scheduler delay buffer 105 comprises a dual port memory 104 for maintaining one or more decoded incoming firing events”;  paragraph 0048, “During time step t, a time delayed axon input vector x.sub.d is read from the dual port memory 104. Each element of the time delayed axon input vector X.sub.d is an element of an axon input vector received, via the write port 104W, during an earlier time step”].
claim 17 is rejected using the same rationale as claim 16.

As per claim 22, Imam, Daulani and Akpyan teach the system of claim 18.
Imam, Daulani and Akpyan do not explicitly teach
read the plurality of inputs from the off core memory. 
Alvarez-Icaza Rivera teaches
read the plurality of inputs from the off core memory [paragraph 0044, “FIG. 2B illustrates an example scheduler delay buffer 105 for a core circuit 10 ... Each incoming firing event targeting an axon 15 of the core circuit 10 is decoded and temporarily held in the scheduler delay buffer 105”; paragraph 0045, “The scheduler delay buffer 105 comprises a dual port memory 104 for maintaining one or more decoded incoming firing events”;  paragraph 0048, “During time step t, a time delayed axon input vector x.sub.d is read from the dual port memory 104. Each element of the time delayed axon input vector X.sub.d is an element of an axon input vector received, via the write port 104W, during an earlier time step”]. 
claim 22 is rejected using the same rationale as claim 16.

As per claim 23, Imam, Daulani and Akpyan teach the system of claim 18.
Akopyan teaches
[paragraph 0066, “An axon requires buffering using a buffering circuit ( such as memory), such that it can hold events from two time steps”; paragraph 0043, “Axons buffer incoming spikes then drive the crossbar 12 to drive neurons”].
Akopyan and Imam do not explicitly teach
read the plurality of inputs from the axon buffer. 
Alvarez-Icaza Rivera teaches
read the plurality of inputs from the axon buffer [paragraph 0044, “FIG. 2B illustrates an example scheduler delay buffer 105 for a core circuit 10 ... Each incoming firing event targeting an axon 15 of the core circuit 10 is decoded and temporarily held in the scheduler delay buffer 105”; paragraph 0045, “The scheduler delay buffer 105 comprises a dual port memory 104 for maintaining one or more decoded incoming firing events”;  paragraph 0048, “During time step t, a time delayed axon input vector x.sub.d is read from the dual port memory 104. Each element of the time delayed axon input vector X.sub.d is an element of an axon input vector received, via the write port 104W, during an earlier time step”].
claim 23 is rejected using the same rationale as claim 16.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Conte et al. (US Pub. 2010/0268912) describes a method thread mapping in multi-core processors.
Iguchi (US Pub. 2008/0235700) describes a method for monitoring operation states of plural physical processors that execute plural processes in parallel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184